DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2018/0348934 to Matsumoto.
Regarding claim 1, Matsumoto illustrates in figures 1-8 with associated text:
An array substrate, comprising a display area DA and a surrounding area PA arranged outside the display area; wherein the array substrate comprises:
a substrate 14; 

a touch function layer 94 disposed on the encapsulation layer, wherein the touch function layer comprises a touch lead layer 60 extending from the display area to the surrounding area; and 
a thickness compensation layer d2 located in the surrounding area and disposed between the substrate and the touch lead layer.

    PNG
    media_image1.png
    595
    694
    media_image1.png
    Greyscale

Regarding claims 2 and 11, Matsumoto illustrates in figure 3 the thickness compensation layer d2 comprises an encapsulation structure 50 which is disposed in a same layer as the encapsulation layer 52.
Regarding claim 8, Matsumoto illustrates in figures 1-8:
A preparation method of an array substrate, comprising: 
forming, on a substrate 14, electroluminescent devices 48, 72, an encapsulation layer 52 and a thickness compensation layer d2; wherein the encapsulation layer is configured to encapsulate the electroluminescent device; 
wherein the array substrate comprises a display area DA and a surrounding area PA arranged outside the display area, and the electroluminescent device is located in the display area, and the thickness compensation layer is located in the surrounding area; and 
forming a touch function layer 94 on the encapsulation layer, wherein the touch function layer comprises a touch lead layer 60 extending from the display area to the surrounding area, and the thickness compensation layer is disposed between the substrate and the touch lead layer.
Regarding claim 9, Matsumoto illustrates in figure 3 the step of forming, on a substrate, the electroluminescent devices 48, 72 and the encapsulation layer 52 located in the display area DA, and a thickness compensation layer d2 located in the surrounding area PA, wherein the encapsulation layer is configured to encapsulate the electroluminescent devices, specifically comprises:
forming the electroluminescent devices on the substrate in the display area; and forming, by adopting a packaging process, the encapsulation layer and an 
Regarding claim 10, Matsumoto illustrates in figures 1-5: A display device, comprising the array substrate in claim 1.

Allowable Subject Matter
Claims 3-7 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2016/0378224 to Kwon et al. illustrates the claimed invention except at least a thickness compensation layer located in the surrounding area and disposed between the substrate and the touch lead layer.
US Patent Application Pub. No.  2019/0165325 to Lee et al. illustrates the claimed invention except at least a thickness compensation layer located in the surrounding area and disposed between the substrate and the touch lead layer.



Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738